DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	This Office Action is in response to applicants’ RCE filed on 02/14/2022.   Claims 1, 4-5, 7-13, 15, 18 and 20 are pending in the present application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 71-13, 15, 18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception, enumerated groupings of abstract concepts, mathematical concepts to compute data in a dynamic flow simulation without significantly more.   
Claim 1  An analysis apparatus for shortening analysis time required for developing a component, the apparatus comprising:
a model deriving circuitry configured to generate a neural network model for predicting a result of a numerical analysis performed k + 7 iterations for the component by using a plurality of analytic data used for the numerical analysis for the component,  wherein  k a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be una steady state of fluid, and a model analysis circuitry configured to predict the result of the numerical analysis performed k + T  iterations for a target component by using the neural network model,

a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals; and
an analytic model deriving circuitry configured to generate the neural network model, wherein parameters of the neural network is determined through learning using the analytic data, wherein the model analysis circuitry comprises:
a numerical analysis circuitry configured to derive target component analytic data by performing the numerical analysis k times for a plurality of cells that divide the space around the target component: and an analysis circuitry configured to predict an output signal of the numerical analysis performed k +T  iterations for the target component by applying the target component analytic data to the neural network model.  The cited features are related to mathematical algorithm (analysis models) required various system models in order to realize a complex system of computation fluid flow equations.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and

See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, the present claimed invention, claim 1 relates to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The dynamic model is related to analytical data, system signals, and the mathematical models. It is a mathematical idea using mathematical models for the data analysis and data training for the neural network 
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)

The claim does not provide additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, that the claims does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).

	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.   Claim 1 is nonstatutory subject matter.
Claim 2 cited the flow analysis apparatus of claim 1, wherein the analysis optimizer derives primary optimization data by optimizing the output signal primarily through an Equation as Claimed. This is related to a mathematical expression for an optimizer with different conditions and requirements. The claim is nonstatutory subject matter for failing to integrate the claimed optimized into a real and practical application.

Claim 5 cited the analysis apparatus of claim 4, wherein the model deriving circuitry further comprises a data analysis circuitry configured to derive a relationship between cells and a relationship between data in each cell by analyzing the preprocessed analytic data.  The cited features are related to data relations and cells in the simulation model.  The claim does not  provide an integration process applied to the claimed limitations for  a real and practical application.  Claim 5 is nonstatutory subject matter.
Claim 7 recited the analysis apparatus of claim 1, further comprising: an optimizing circuitry configured to derive an optimized result that optimizes the plurality of output signals derived from the model analysis circuitry.  The claim is directed to a mathematical algorithm for optimization of signal data.  It is nonstatutory subject matter for the reason claim is directed to a judicial exception.
Claim 8 cited the analysis apparatus of claim 7, wherein the optimizing circuitry comprises:
a filter configured to remove noise in each of the plurality of output signals;
a primary optimizing circuitry configured to optimize the output signal from which the noise has been removed primarily; and

 	9. (currently amended): The analysis apparatus of claim 7,
 	wherein the numerical analysis circuitry outputs the target component analytic data by iterating the numerical analysis based on the result optimized by the optimizing circuitry, and wherein the analysis circuitry predicts the output signal of the numerical analysis performed multiple k + T  iterations by applying the target component analytic data output according to the iterated numerical analysis to the analytic neural network model derived from the analytic model deriving circuitry.
 	Claim 10 cited the analysis apparatus of claim 7, wherein the analytic model deriving circuitry updates the analytic parameters of the neural network model through the target component analytic data according to the iterated numerical analysis.  The claim is nonstatutory subject matter because it failed to integrate the concepts in order to apply the integrated system into a real and practical application.  
As per claim 11, An apparatus for shortening analysis time required for developing a component, the apparatus comprising:
a model deriving circuitry configured to generate an analytic model for simulating a numerical analysis for the component by using analytic data used for the numerical analysis for the component;
a model analysis circuitry to perform the numerical analysis for a design target component by using the analytic model,
k + T  iterations using output signals of numerical analysis performed for the target component k  times, wherein k  is a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be in a steady state of fluid.
With the broadest reasonable interpretation of the claimed invention as a whole, the present claimed invention, claim 1 relates to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The dynamic model is related to analytical data, system signals, and the mathematical models. It is a mathematical idea using mathematical models for the data analysis and data training for the network because it utilizes various fluid equations  under unsteady state design for the analysis and it generates data for the analysis. The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid flow equations, data in the training model input and mechanism to transfer data from one math model to others for various steady state of the fluid. These models are well known mathematical concepts and used in the CFD modeling. The cited mathematical models do not provide an integration or mechanism to integrate and control the cited models in order to apply to a real and practical application for a useful and real solution.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does 
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, it is necessary to determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not provide additional element (or combination of elements) recited in claim 11 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device apparatus recited in claim 11 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance

It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, correlation data), calculation units and other mathematical models cited as equations (specification), and processing devices to separately process the analytic data and numerical data analysis are related to well-known data models, convention processes in data computation, a generic processor (system) to neural training data for output process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to provide trained data to a real and practical application for a useful solution within the simulation field. 
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically 
Claim 12 cited the analysis apparatus of claim 11, wherein the analytic model comprises at least one of a parametric model comprising a Transfer Function model and a State Space model and a nonparametric model.  The cited mathematical models are concepts in mathematical computation.  Claim 12 is nonstatutory subject matter.
Claim 13 cited the analysis apparatus of claim 11, wherein the analytic model is a model for simulating the numerical analysis for each of a plurality of cells, a model for simulating the numerical analysis for a cell group comprising a predetermined number of cells adjacent to each other, a model for simulating the numerical analysis for a cell group comprising cells having the similar characteristics to each other, or a model for simulating the numerical analysis for all of the plurality of cells, when the periphery of the design target component is divided into the plurality of cells.  The claim does not provide an integration process to apply the cited features into a real and useful application.  Claim 13 is nonstatutory subject matter.
Claim 15 cited a method for shortening analysis time required for developing a component, the method comprising:
generating, by a model deriving circuitry, a neural network model for predicting a result of a numerical analysis performed k + T iterations for the component by using a plurality of 
analytic data used for the numerical analysis for the component, wherein k is a predetermined 
 T  is a number of additional numerical analysis performed to be in a steady state of fluid, and predicting, by a model analysis circuitry, the result of the numerical analysis performed k + T iterations for a  
target component by using the neural network model, wherein the generating the analytic model comprises: storing, by a storage, the analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the 
plurality of input signals; and generating, by an analytic model deriving circuitry, the neural network model for deriving the output signal of the numerical analysis performed k + T iterations wherein parameters of the neural network is determined through learning
the analytic data wherein the predicting the result of the numerical analysis comprises: 
deriving, by a numerical analysis circuitry, target component analytic data comprising an input signal and an output signal corresponding to the input signal by performing the numerical analysis k  limes: and deriving, by an analysis circuitry, the output signal of the numerical analysis performed k+ T  iterations by applying the target component analytic data to the neural network model derived by the analytic model deriving circuitry.
With the broadest reasonable interpretation of the claimed invention as a whole, the present claimed invention, claim 1 relates to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The dynamic model is related to analytical data, system signals, and the mathematical models. It is a mathematical idea using mathematical models for the data analysis and data training for the neural network because it utilizes various fluid equations in state space design for the analysis and it generates data for the analysis. The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid 
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, it is necessary to determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations 
The claim does not provide additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.
Alice/Mayo—Step 2 (Inventive Concept) 
Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, that the claims does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, training data, numerical data), calculation 
	It is merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection.  Alice Corp. Pty, Ltd, v, CIS Bank Inti, 573 U.S. 208, 224,110 USPG2d 1978, 1984 (2014). See also GIF Techs, v. Amazon.com, 788 F.3d 1359, 1364, 1 15 USPG2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to implementing the abstract idea of intermediated.   Claim 15 is nonstatutory subject matter.
Claims 18 and 20 cited the analysis method of 15, further comprising:
before the generating the neural network model,
performing, by a preprocessor, preprocessing for correcting or removing the analytic data according to a predetermined condition; and
 	deriving, by a data analysis circuitry, the relationship between cells and the relationship between data in each cell by analyzing the learning data
	deriving optimization data by optimizing the plurality of output signals derived by the analysis circuitry

Response to Arguments
 	Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.  In response to applicants’ argument the claimed invention is directed to statutory subject matter, the examiner disagrees with.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), under Alice step 1 or “Step 2A” to whether the claim recites:
(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:

(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	 
Alice/Mayo—Step 1 (Abstract Idea) 
Step 2A–Prongs 1 and 2 identified in the Revised Guidance 
Step 2A, Prong One
 Turning now to the first step of the Alice inquiry, with the broadest reasonable interpretation of the claimed invention as a whole, the present claimed invention, claims relate to represent analytic models for the fluid dynamics and realize a numerical analysis for the model within each and separate regions for studying the fluid dynamic. The dynamic model is related to analytical data, system signals, and the mathematical models. It is a mathematical idea using mathematical models for the data analysis and data training for the neural network because it utilizes various fluid equations in state space design for the analysis and it generates data for the analysis. The mathematical models include numerical analysis, dynamic flow equation, analyzer for computing the fluid flow equations, data in the training neural model input and mechanism to transfer data from one math model to others. These models are well known mathematical concepts and used in the CFD modeling. The cited mathematical models do not provide an integration or mechanism to integrate and control the cited models in order to apply to a real and practical application for a useful and real solution.
Information, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 
Step 2A, Prong Two (Integration into a Practical Application)
Under Prong Two of the Revised Guidance, it is necessary to determine if the claims integrate the judicial exception into a practical application.  That is, we identify any additional claim limitations beyond the judicial exception and evaluate the additional limitations individually and in combination for determining whether these limitations integrate the judicial exception into a practical application.
The claim does not provide additional element (or combination of elements) recited in claim 1 that integrate the judicial exception into a practical application because the additional claim elements such as a memory, a processor, or processing device recited in claim 1 recite purely conventional computer functions of collecting information, storing and transforming that information for a particular use.

Step 2B identified in the Revised Guidance
In the second step of the Alice inquiry, that the claims does not contain any “inventive concept” sufficient to transform the claimed abstract idea into a patent-eligible application.  
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical correlations”).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, memory unit for storing mathematical models (expression, equations, training data), calculation units and other mathematical models cited as equations (specification), and processing devices to separately process the analytic data and numerical data analysis are related to well-known data models, convention processes in data computation, a generic processor (system) to neural training data for output process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to provide trained data to a real and practical application for a useful solution within the simulation field. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI Q PHAN whose telephone number is (571)272-3783. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/THAI Q PHAN/Primary Examiner, Art Unit 2147